DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Response to Arguments
Applicant’s arguments in view of the claim amendments, see page 6 of the Remarks, filed December 4, 2020, with respect to the claim objections of claim 1 have been fully considered and are persuasive.  The claim objections of claim 1 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 6 of the Remarks, filed December 4, 2020, with respect to the 35 U.S.C. 112 (a) rejections of claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 112 (a) rejections of claim 1 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see pages 7-8 of the Remarks, filed December 4, 2020, with respect to the 35 U.S.C. 112 (b) rejections of claims 1, 6, 8, and 15 have been fully considered and are persuasive.  The 35 U.S.C. 112 (b) rejections of claims 1, 6, 8, and 15 has been withdrawn. 
Applicant's arguments for the 35 U.S.C. 103 rejections of claims 1-15, see pages 8-12 of the Remarks, filed December 4, 2020, have been fully considered but they are not persuasive. 
Regarding the argument that Okuno and Lillis would not have resulted in claim subject matter starting on page 8 of the Remarks, the Examiner respectfully disagrees as the combination would have resulted in the claimed subject matter. While it may not have been clear in the rejection, for further clarification to claim 1, the body of Lillis contains a fluid circuit (Paragraphs [0022-0023]) in which the body housing is connected to the storage device by connector 44. The internal fluid circuit of Lillis was 
Regarding the argument that the combination of Okuno and Lillis would not have resulted in the claimed subject matter because the references do not teach “each of the two distinct draw-off ends leading to respective two distinct orifices in the body”, the Examiner respectfully disagrees. The limitation was addressed in the last two lines of the claim 1 rejection explaining that the housing would have the two distinct orifices and two distinct draw-off ends that are connected to each other. One having ordinary skill in the art would have noticed that by adding the body housing of Lillis to accommodate the fluid circuit of Okuno the body housing would have “each of the two distinct draw-off ends leading to respective two distinct orifices in the body”.
Regarding Lillis’ connectors seen on page 10, while Lillis has the hydrogen gas connectors 36, 38 which were used in dependent claims to represent fluidic connections, it was only used to teach that the body can have orifices that are connected to the body housing 34, it would be obvious that more orifices can be added, and can be used to connect the storage facilities together. Additionally, these connectors were not used in the claim 1 rejection. 
The dependent claim arguments are addressed with the claim 1 response to arguments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Okuno (US 2016/0290562 A1) in view of Lillis (US 2005/0126642 A1).
Regarding Claim 1:
Okuno discloses a hydrogen gas refueling station that has:
A first end (Figure 1, the first end is the point in front of the storage facility) intended to be connected to an orifice of at least one pressurized fluid storage facility (41, 42, 43, and 44, Figure 1)
at least one second ends (Figure 1, the point where the storage facility can be drawn off), each being a distinct draw-off end intended to be connected to a receiver circuit (2, Figure 2, the receiver circuit is the dispenser) to enable a supply of fluid drawn off from the storage facility via the fluid circuit (Paragraph [0040]); 
a draw-off branch (Figure 1, the branch connected to the dispenser (2)), the second ends being connected to the first end (Figure 1, the first end is the point in front of the facility) via the draw-off branch, the draw-off branch comprising first (41B, 42B, 43B, and 44B, Figure 1) and second (45, Figure 1) draw-off branch valves; 
at least one third end (Figure 1, the point where the storage facility is connected to a source of hydrogen under pressure), being the filling end, intended to be connected to a source of pressurized gas to enable the storage facility (41, 42, 43, and 44, Figure 1) to be filled with the pressurized gas via the fluid circuit (Paragraph [0038]); and 
a filler branch (Figure 1, the filler branch has the first end connected to the third end and is parallel to the draw-off branch), the at least one third end being connected to the first end via the filler branch, the filler branch comprising first (41A, 42A, 43A, and 44A, Figure 1) and second (45, Figure 1) filler branch valves, the draw-off branch and the filler branch being connected in parallel to the first end of the fluid circuit (Figure 1, the draw-off and filler branches are in parallel).
	Okuno does not disclose:
Two second ends;

wherein:
each of the two distinct draw-off ends is fluidically connected to the draw-off branch and leads to the body at different ones of two distinct orifices, respectively, 
the two distinct draw-off ends are situated downstream of the first and second valves of the draw-off branch, and
the two distinct draw-off ends communicate fluidically with one another and the draw-off branch. 
	Lillis teaches a gas regulation system that has:
A body (34, Figure 3, the housing is the body) that surrounds a fluid circuit (Paragraphs [0022-0023] and Figure 4, the housing (34) is part of the control module that has a fluid circuit within).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Okuno to include housing that surrounds a fluid circuit as taught by Lillis with the motivation to have the housing protect the fluid circuit and to allow for the connection of the gas tanks together. It would also be obvious to one having ordinary skill in the art that through the combination that the housing of Lillis can go in front of the storage facility as well as contain the filler and draw-off branches of Okuno. Thus, the housing will have two distinct draw-off ends while having two distinct orifices that leads to the body that is connected to the draw-off branch and downstream from the first and second valves of the draw-off branch while being in fluid communication with one another. 
Okuno, Figure 1
(Annotated by Examiner)

    PNG
    media_image1.png
    1025
    1269
    media_image1.png
    Greyscale

Regarding Claim 2:
Okuno discloses:
A filler branch that is fluidly connected to the filler branch of parallel storage facilities (Figure 1, the filler branch connects the first and third end together and is connected on one transfer line with other filler branches from other storage facilities). 
Okuno does not disclose:
Wherein the circuit includes two distinct filler ends that are fluidically connected to the filler branch and lead to the body at the two respective distinct orifices. 
	Lillis teaches a gas regulation system that has:

It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Okuno to include housing that surrounds a fluid circuit as taught by Lillis with the motivation to have the housing protect the fluid circuit and to allow for the connection of the gas tanks together. It would also be obvious to a person having ordinary skill in the art that the housing of Lillis can be in front of the storage facilities of Okuno. While Lillis teaches that the orifices (36 and 38, Figure 3) is both for the supply and withdraw of hydrogen for the storage facility, it would be obvious that multiple orifices can be added to the housing in order to accommodate the fluid circuit of Okuno. The two distinct filler ends will be fluidically connected to each other and the filler branch to allow the storage facility to receive hydrogen gas while having two distinct filler ends on each side of the housing.

Regarding Claim 3:
Okuno discloses:
A filler branch that is fluidly connected to the filler branch of parallel storage facilities (Figure 1, the filler branch connects the first and third end together and is connected on one transfer line with other filler branches from other storage facilities). 
Okuno does not disclose:
Wherein the two distinct filler ends communicate fluidically with one another and with the filler branch.
	Lillis teaches a gas regulation system that has:

It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Okuno to include housing that surrounds a fluid circuit as taught by Lillis with the motivation to have the housing protect the fluid circuit and to allow for the connection of the gas tanks together. It would also be obvious to a person having ordinary skill in the art that the housing of Lillis can be in front of the storage facilities of Okuno. While Lillis teaches that the orifices (36 and 38, Figure 3) is both for the supply and withdraw of hydrogen for the storage facility, it would be obvious that multiple orifices can be added to the housing in order to accommodate the fluid circuit of Okuno. The two distinct filler ends will be fluidically connected to each other and the filler branch to allow the storage facility to receive hydrogen gas while having two distinct filler ends on each side of the housing.

Regarding Claim 4:
Okuno discloses:
A filler branch that is fluidly connected to the filler branch of parallel storage facilities (Figure 1, the filler branch connects the first and third end together and is connected on one transfer line with other filler branches from other storage facilities); and 
a draw-off branch that is fluidly connected to the draw-off branch of parallel storage facilities (Figure 1, the draw-off branch connects the first and second end together and is connected on one transfer line with other draw-off branches from other storage facilities). 
Okuno does not disclose:

	Lillis teaches a gas regulation system that has:
A body (34, Figure 3, the housing is the body) that surrounds a fluid circuit (Paragraphs [0022-0023] and Figure 4, the housing (34) is part of the control module that has a fluid circuit within) and has fluidic connections (36 and 38, Figure 4) mounted on the body.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Okuno to include housing that surrounds a fluid circuit and has fluidic connections as taught by Lillis with the motivation to have the housing protect the fluid circuit and to allow for the connection of the gas tanks together. It also would have been obvious to a person having ordinary skill in the art that the body of Lillis could go in front of the storage facility of Okuno to contain the fluid circuit. While Lillis teaches two fluidic connections (36 and 38, Figure 4), it is obvious that the fluid circuit of Okuno has two draw-off and filler ends when the fluid circuit has the housing of Lillis. 
	 
Regarding Claim 9:
Okuno discloses:
Wherein the circuit includes a pressure sensor (Paragraphs [0038-0039] and See annotated Figure 1 above).

Regarding Claim 10:
Okuno discloses:

	Okuno does not disclose:
		The pressurized gas storage facility comprising an orifice connected to a valve. 
	Lillis teaches:
The pressurized gas storage facility (18, Figure 3) comprising an orifice (44, Figure 3, the connector is the orifice and Paragraph [0022]) connected to a valve (16, Figure 3, the control module is the valve).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Okuno to include the orifice of the storage facility connecting to a valve as taught by Lillis with the motivation to connect the valve to the pressurized gas storage facility to fill or drain hydrogen.

Regarding Claim 11:
Okuno discloses:
A station for filling pressurized gas tanks (100, Figure 1) comprising at least one of the pressurized storage facility (41, 42, 43, and 44, Figure 1) of claim 1 connected to at least one transfer line (Figure 1, Element 22, the one transfer line that connects the storage facility to the tank), the at  least one transfer line (22, Figure 1) intended to be connected a pressurized gas tank (Paragraph [0036]) to provide a transfer of gas from the storage facility (41, 42, 43, and 44) to the tank (100, Figure 1) for filling thereof, wherein the transfer line is connected to one of the draw-off end of the body (Figure 1, the transfer line (22) is connected to the draw-off end). 
Okuno does not disclose:

Lillis teaches a gas regulation system that has:
A body (34, Figure 3, the housing is the body) that surrounds a fluid circuit (Paragraphs [0022-0023] and Figure 4, the housing (34) is part of the control module that has a fluid circuit within) and has fluidic connections (36 and 38, Figure 4) mounted on the body.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Okuno to include housing that surrounds a fluid circuit and has fluidic connections as taught by Lillis with the motivation to have the housing protect the fluid circuit and to allow for the connection of the gas tanks together. It also would have been obvious that the housing of Lillis with the fluid circuit of Okuno would have the draw-off ends of the body in which the transfer line of Okuno can be connected to one of the draw-off ends. 

Regarding Claim 12:
Okuno discloses:
Wherein one of the filler ends (Figure 1, the point where the storage facility is connected to a source of hydrogen gas under pressure) is connected to a source of gas under pressure comprising a compressor and a gas (Paragraph [0036]). 
	Okuno does not disclose:
		One of the filler ends of the body is connected to a source of gas. 
	Lillis teaches:
A body (34, Figure 3, the housing is the body) that surrounds a fluid circuit (Paragraphs [0022-0023] and Figure 4, the housing (34) is part of the control module that has a fluid circuit within) and has fluidic connections (36 and 38, Figure 4) mounted on the body.


Regarding Claim 13:
Okuno discloses:
A modular station for filling pressurized gas tanks comprising a plurality of pressurized gas storage facilities (41, 42, 43, and 44, Figure 1) and a plurality of the valves of claim 1, each of the pressurized gas storage facilities (41, 42, 43, and 44 and Figure 1) comprising an orifice (Paragraph [0045], the storage facility has an orifice that will allow the hydrogen gas to enter the storage tank), the plurality of pressurized gas storage facilities (41, 42, 43, and 44, Figure 1) being connected to at least one transfer line (22, Figure 1), the at least one transfer line (22, Figure 1) intended to be connected to a pressurized gas tank (100, Figure 1) to provide a transfer of gas from the storage facility to the tank for filling thereof (Paragraphs [0033-0034]).
	Okuno does not disclose:
The plurality of the valves of claim 1 comprising at least first and second ones of said valve of claim 1, 
the pressurized gas storage facilities comprising and orifice that is connected to a respective one of the plurality of valves of claim 1,

	Lillis teaches:
The plurality of the valves of claim 1 comprising at least first and second ones of said valve of claim 1 (Figures 2 and 4, the plurality of valves (16) can be connected together), 
the pressurized gas storage facilities (18, Figure 3) comprising and orifice (44, Figure 3, the orifice is the connector) that is connected to a respective one of the plurality of valves (16, Figure 3, the control module is the valve) of claim 1. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Okuno to include housing that surrounds a fluid circuit and has fluidic connections as taught by Lillis with the motivation to have the housing protect the fluid circuit and to allow for the connection of the gas tanks together. It also would have been obvious that the body (34) of Lillis would be connected in front of the pressurized gas storage facility and surround the fluid circuit of Okuno. While Lillis teaches that the pressurized gas storage facilities are connected in series (Paragraph [0018]) and two fluidic connectors (36 and 38, Figure 1), it is obvious that the valve of Lillis could accommodate the fluid circuit of Okuno to allow for the two distinct draw-off ends to be connected in parallel as taught in Okuno. Thus, the transfer line (22) of Okuno will be connected together at the distinct draw-off ends. 

Regarding Claim 14:
Okuno discloses:
Wherein at least some of the storage facilities (41, 42, 43, and 44, Figure 1) are connected in parallel (Figure 1, the storage facilities are connected in parallel)  to a source of gas under pressure (Paragraph [0036]) via their filler ends (Figure 1, the point where the storage facility is connected to a source of hydrogen gas under pressure),  the source of gas under pressure comprising a compressor (30, Figure 1 and Paragraph [0036]) and a gas (Paragraph [0036]). 
Okuno does not disclose:
	Filler ends. 
Lillis teaches:
	A body (34, Figure 3) and two fluidic connections (36 and 38, Figure 3).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Okuno to include housing that surrounds a fluid circuit and has fluidic connections as taught by Lillis with the motivation to have the housing protect the fluid circuit and to allow for the connection of the gas tanks together. It also would have been obvious to one having ordinary skill in the art that the valve (16) of Lillis can connect multiple storage facilities together while protecting the fluid circuit of Okuno where the filler ends can be connected. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Okuno in view of Lillis in further view of Ogami (US 8573253 B2).
Okuno discloses:

the first and second valves of the filler branch (Figure 1, the filler branch has the first end connected to the third end and is parallel to the draw-off branch) are in series and are a valve (41B, Figure 1) and a check valve (45, Figure 1), respectively.
	Okuno and Lillis do not teach:
		The first valve is a motorized valve. 
	Ogami teaches a valve assembly for a gas container that has:
		A shut-off valve that is a motorized valve (62, Figure 1 and Column 9, Lines 17-26).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Okuno and Lillis to include a motorized valve as taught by Ogami with the motivation to have the motorized valve in series with a check valve to allow the hydrogen gas to enter or leave the storage facility in one direction. The shut-off valve is part of the discharge passage; however, it can be substituted in the filler and draw-off branch for the first valve to be motorized. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okuno in view of Lillis in further view of Roberge (US 2015/0040985 A1).
Okuno discloses:
A draw-off branch (Figure 1, the branch connected to the dispenser), a filler branch (Figure 1, the filler branch has the first end connected to the third end and is parallel to the draw-off branch), and a first end (Figure 1, the point in front of the storage facility) of the circuit. 
Okuno and Lillis do not teach:

Roberge teaches a tap for a storage container that has:
An isolation valve (8, Figure 1, the isolation valve is located before the filling circuit and the bleed-off circuit) before the filling branch (7, Figure 1, the filling circuit allows the container to be filled with gas) and the bleed-off circuit (5, Figure 1, the bleed-off circuit protects against excessive flow rates).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Okuno and Lillis to include an isolation valve after the first end and before the filler branch as taught by Roberge with the motivation to maintain the residual pressure in the container to prevent a pressure drop. The isolation valve will be located at the first end and before the filler and draw-off branches. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okuno in view of Lillis in further view of Moretti 1 (US 8381763 B2).
Okuno discloses:
A first end (Figure 1, the first end is directly in front of the storage facility (41, 42, 43, 44)) in a fluid circuit. 
	Okuno does not disclose:
Further comprising at least one safety draining member configured to free a gas evacuation passage between the first end of the circuit and at least one evacuation orifice leading to the body if the draining member is subjected to a pressure above a particular threshold.
	Lillis teaches:

Okuno and Lillis do not teach:
Further comprising at least one safety draining member configured to free a gas evacuation passage between the first end of the circuit and at least one evacuation orifice leading to the body if the draining member is subjected to a pressure above a particular threshold. 
Moretti 1 teaches a gas filling and dispensing device with a fluid circuit that has:
Further comprising at least one safety draining member (55, Figure 2) configured to free a gas evacuation passage (155, Figure 2) between the first end of the circuit and at least one evacuation orifice (Column 3, Lines 42-52, the evacuation orifice is between the first end in front of the tank and the outlet orifice 301) leading to the body if the draining member is subjected to a temperature and pressure above a particular threshold (Column 4, Lines 59-67, the safety draining member is active when the threshold is breached). 
It would have been obvious to a person having ordinary skill in the art before the effective filling date to modify Okuno and Lillis to include the safety draining member and an evacuation passage between the first end and the evacuation orifice as taught by Moretti 1 with the motivation to have a passage in place to release any hydrogen gas that may compromise the system by having it exit through a separate passage. The evacuation passage and the safety draining member will be located at the first end of Okuno with the outlet orifice in the body of Lillis.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okuno in view of Lillis in further view of Moretti 1, Roberge, and Braune (WO 2015136190 A1).
Okuno discloses:

Okuno and Lillis do not teach:
The circuit further comprises a first isolation valve situated between the first end of the circuit and the two draw-off and filler branches; and
the circuit comprises a purge line having an upstream end connected in a portion of the circuit situated between the first isolation valve and the two draw-off and filler branches and a downstream end connected to the evacuation orifice of the draining member, the purge line comprising a second isolation valve. 
	Roberge teaches:
A first isolation valve (Figure 1, Element 8, the isolation valve is located before the filling circuit and the bleed-off circuit) before the filling branch (Figure 1, Element 7, the filling circuit allows the container to be filled with gas) and the bleed-off circuit (Figure 1, Element 5, the bleed-off circuit protects against excessive flow rates).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Okuno and Lillis to include an isolation valve after the first end and before the filler branch as taught by Roberge with the motivation to maintain the residual pressure in the container to prevent a pressure drop. The isolation valve will be located at the first end and before the filler and draw-off branches. 
	Okuno, Lillis, and Roberge et al. do not teach:
The circuit comprises a purge line having an upstream end connected in a portion of the circuit situated between the first isolation valve and the two draw-off and filler branches and a 
	Moretti et al. 1 teaches:
The circuit comprises a purge line (Column 3, Lines 42-52, the gas evacuation passage is between the first end in front of the tank and the outlet orifice 301) having an upstream end connected in a portion of the circuit situated between the filter  (120, Figure 2) and the two draw-off (20, Figure 2) and filler (240, Figure 2) branches and a downstream end connected to the evacuation orifice (Column 3, Lines 42-52, the gas evacuation passage is between the first end in front of the tank and the outlet orifice 301) of the draining member (55, Figure 2).
Okuno, Lillis, and Roberge do not teach:
The purge line comprising a second isolation valve. 
	Braune et al. teaches a valve unit for a gas container that has:
The purge line comprising a second isolation valve (Figure 4, Element 30, the isolation valve is the second isolation valve because it is located on an outlet line). 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Okuno, Lillis, Roberge, and Moretti 1 to include a second isolation valve on the purge line as taught by Braune with the motivation to have a second isolation valve that will only allow the air that is being evacuated out of the circuit.  The first isolation valve will be located at the first end and before the filler and draw-off branches.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Okuno in view of Lillis in further view of Moretti 1, Roberge, Braune, and Mitilitsky (US 7128103 B2).
Okuno discloses:

a filler branch (Figure 1, the filler branch has the first end connected to the third end and is parallel to the draw-off branch); 
		a draw-off branch (Figure 1, the branch connecting the first and second end); and 
		a first end (Figure 1, the first end of the circuit is in front of the storage facility).
	Okuno does not disclose:
Wherein:
the circuit further comprises a first isolation valve situated between the first end of the circuit and the two draw-off and filler branches; 
the circuit comprises a purge line having an upstream end connected in a portion of the circuit situated between the first isolation valve and the two draw-off and filler branches and downstream end connected to the evacuation orifice of the draining member, the purge line comprising a second isolation valve; 
 each of the at least one valve of claim 7 includes two evacuation orifices leading to the body for evacuating the gas freed by the draining member; and 
each of the at least one storage facility is connected in parallel to a gas evacuation line via its evacuation orifices. 
	Lillis teaches:
		A body (34, Figure 3) for a fluid circuit. 
	Okuno and Lillis do not teach:

the circuit further comprises a first isolation valve situated between the first end of the circuit and the two draw-off and filler branches; 
the circuit comprises a purge line having an upstream end connected in a portion of the circuit situated between the first isolation valve and the two draw-off and filler branches and downstream end connected to the evacuation orifice of the draining member, the purge line comprising a second isolation valve; 
 each of the at least one valve of claim 7 includes two evacuation orifices leading to the body for evacuating the gas freed by the draining member; and 
each of the at least one storage facility is connected in parallel to a gas evacuation line via its evacuation orifices. 
	Roberge teaches:
A first isolation valve (Figure 1, Element 8, the isolation valve is located before the filling circuit and the bleed-off circuit) before the filling branch (Figure 1, Element 7, the filling circuit allows the container to be filled with gas) and the bleed-off circuit (Figure 1, Element 5, the bleed-off circuit protects against excessive flow rates).		
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Okuno and Lillis to include an isolation valve after the first end and before the filler branch as taught by Roberge with the motivation to maintain the residual pressure in the container to prevent a pressure drop. The isolation valve will be located at the first end and before the filler and draw-off branches. 
	Okuno, Lillis, and Roberge do not teach:
The circuit comprises a purge line having an upstream end connected in a portion of the circuit situated between the first isolation valve and the two draw-off and filler branches and 
 each of the at least one valve of claim 7 includes two evacuation orifices leading to the body for evacuating the gas freed by the draining member; and 
each of the at least one storage facility is connected in parallel to a gas evacuation line via its evacuation orifices. 
	Moretti 1 teaches:
The circuit comprises a purge line (Column 3, Lines 42-52, the gas evacuation passage is between the first end in front of the tank and the outlet orifice 301) having an upstream end connected in a portion of the circuit situated between the filter  (120, Figure 2) and the two draw-off (20, Figure 2) and filler (240, Figure 2) branches and a downstream end connected to the evacuation orifice (Column 3, Lines 42-52, the gas evacuation passage is between the first end in front of the tank and the outlet orifice 301) of the draining member (55, Figure 2).
Okuno, Lillis, Roberge, and Moretti 1 do not teach:
The purge line comprising a second isolation valve;
each of the at least one valve of claim 7 includes two evacuation orifices leading to the body for evacuating the gas freed by the draining member; and 
each of the at least one storage facility is connected in parallel to a gas evacuation line via its evacuation orifices. 
	Braune teaches:
The purge line comprising a second valve (Figure 4, Element 30, the isolation valve is the second isolation valve because it is located on an outlet line).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Okuno, Lillis, Roberge, and Moretti 1 to 
Okuno, Lillis, Roberge, Moretti 1, and Braune do not teach:
Each of the at least one valve of claim 7 includes two evacuation orifices leading to the body for evacuating the gas freed by the draining member; and 
each of the at least one storage facility is connected in parallel to a gas evacuation line via its evacuation orifices. 
	Mitilitsky teaches a hydrogen fueling system that has:
Each of the at least one storage facility (112 and 110, Figure 3) is connected in parallel to a gas evacuation line (115, Figure 3, the purge line is connected in parallel to the storage facilities) via its evacuation orifices. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Okuno, Lillis, Roberge, Moretti 1, and Braune to include two evacuation orifices and the at least one storage facilities connected in parallel to an evacuation line via its evacuation orifice as taught by Mitilitsky with the motivation to have an evacuation line that is connected to all of the storage facilities that is then connected to a vent to allow the gas to leave the filling station and to prevent the filling station from catastrophe if too much hydrogen gas builds up within the station. The body of Lillis will have two evacuation orifices leading to the body for evacuating the gas freed by the safety draining member when the storage facilities are connected in parallel.

Conclusion

Takagi (WO 2013001824 A1) teaches a hydrogen filling station that has storage facilities with filler and draw-off branches connected in parallel with a valve on each branch. 
Hertzler (US 2005/0056338 A1) teaches a valve assembly for a gas container with housing, an evacuation passage, and valves within the valve assembly. 
Moretti 2 (US 8578977 B2) teaches a valve assembly with a storage facility with a filler and draw-off branches as well as housing. Valves are connected to the filler and draw-off branch. 
Moretti 3 (US 2010/0319804 A1) teaches a valve assembly with a storage facility with a filler and draw-off branches as well as housing. Valves are connected to the filler and draw-off branch. 
Okawachi (US 2013/0206257 A1) teaches a fuel supply system that has storage facilities, filler branches, draw-off branches, temperature sensors and pressure sensors. 
McJones (US 3719196 A) teaches a charging sequence system and process that had storage facilities in parallel, a compressor, and a valve. 
Kriese (US 2014/0290797 A1) teaches an arrangement for storing and extracting compressed gas that has storage facilities and a body. 
Street (US 2007/0215209 A1) teaches an apparatus that has multiple storage facilities connected together by a valve, a container to refill the storage facilities and the storage facilities are connected in parallel.
Neumann (US 2008/0271796 A1) teaches an apparatus that has multiple storage facilities connected together by a valve, a container to refill the storage facilities and the storage facilities are connected in parallel.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373.  The examiner can normally be reached on Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753